DISMISS and Opinion Filed March 27, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01325-CV

                  IN THE INTEREST OF H.K.D. AND J.R.D., CHILDREN

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-15411

                              MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                 Opinion by Chief Justice Burns
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated November 1, 2018, we notified appellant the $205 filing fee was due. We directed appellant

to remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated November 1, 2018, we informed appellant

the docketing statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated February 4, 2019, we informed appellant the clerk’s record had not been

filed because appellant had not paid for the clerk’s record. We directed appellant to provide

verification of payment or arrangements to pay for the clerk’s record or to provide written

documentation appellant had been found entitled to proceed without payment of costs within ten

days. We cautioned appellant that failure to do so would result in the dismissal of this appeal
without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /Robert d. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE



181325F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 IN THE INTEREST OF H.K.D. AND                    On Appeal from the 330th Judicial District
 J.R.D., CHILDREN                                 Court, Dallas County, Texas
                                                  Trial Court Cause No. DF-17-15411.
 No. 05-18-01325-CV                               Opinion delivered by Chief Justice Burns.
                                                  Justices Molberg and Nowell participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered March 27, 2019




                                            –3–